EXHIBIT 10.1




Health Enhancement Products, Inc.

7740 E. Evans Rd.  St A101

Scottsdale, AZ 85260




May 11, 2010




Howard R. Baer

7740 E. Evans Rd.  St A101

Scottsdale, AZ 85260




RE: Letter of Indemnity




Dear Mr. Baer:




You have guaranteed the following obligations of Health Enhancement Products,
Inc. (“we’ or “HEPI”):




·

Obligations under that certain real property lease of HEPI with respect to
premises at Gelding Road (dated around October, 2007) (approximately $2,500 per
month for 28 months)); and

·

Obligations under the following equipment leases:

o

Lease of water bottling system (dated  February, 2004 in the aggregate amount of
$11,993)

o

Lease of water filtration system (dated November, 2006 in the aggregate amount
of $14,490)

o

Lease of phone system (dated around February, 2006 in the aggregate amount of
$13,970)

o

Lease of forklift (Toyota Motor, dated December, 2006 in the aggregate amount of
$13,500)




The foregoing obligations of HEPI are collectively referred to herein as the
“guaranteed obligations”. HEPI has previously failed to fulfill certain of the
guaranteed obligations, and, as a result, your financial credit has been
damaged.




In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, (i) HEPI hereby agrees
to indemnify you against any liability you incur (including reasonable
attorney’s fees and costs) as a result of any claim asserted against you due to
HEPI’s failure to fulfill any of its financial obligations under the
aforementioned leases and (ii) HEPI agrees to promptly issue to you pursuant to
a subscription agreement of even date a common stock purchase warrant for
500,000 shares of common stock at an exercise price of $.15 per share, with a
cashless exercise provision and a term of three years.




If we are unable to make timely payment  of any amount due under a guaranteed
obligation, we will notify you in writing ten (10) days in advance of the
payment due date with respect to the payment we are unable to make.




HEPI shall make any indemnity payment due to you hereunder within 10 (ten)
business days of your incurring a liability which HEPI is obligated hereunder to
indemnify you against. If HEPI fails to make payment to you as required hereby,
then HEPI shall be obligated to pay you interest on the unpaid amount at the
rate of 1.5% per month, but not to exceed the highest rate permitted by
applicable law.




If you agree with the foregoing terms, please so indicate by countersigning this
letter agreement below where indicated, whereupon this letter agreement shall be
binding upon us.  This agreement supersedes any prior agreement between us in
any way related to your guarantee of any of our obligations, and you hereby
release us from any liability or obligation under any such prior agreement.




Executed as an instrument under seal as of the date set forth above.




Health Enhancement Products, Inc.

Accepted and Agreed:




/S/ John Gorman           

/S/ Howard R. Baer            

John Gorman, Director

Howard R. Baer




May 11, 2010



